 

Exhibit 10.1

 

 

STAGE II APPAREL CORP.

 

2001 Replacement Option Plan

 

 

 

1.       Background and Purpose.  (a)  Stage II Apparel Corp. (the “Company”)
maintains four stock option plans adopted since 1994 (the “Old Plans”).  Three
of the Old Plans are compensatory, designed to provide officers and key
employees with stock options (“Old Compensatory Options”) as a means to
supplement below market salaries.  Old Compensatory Options to purchase a total
of 2,006,000 shares of the Company’s common stock (“Common Stock”) were
outstanding at exercise prices ranging from $.30 to $1.00 per share on August
23, 2001, the date the Company entered into a Stock Purchase Agreement (the
“SPA”) with Alpha Omega Group, Inc.  (“AOG”) for the issuance of 30 million
shares of Common Stock to AOG at $.05 per share (the “Control Shares”).

 

(b)     The fourth Old Plan (the “Mirror Option Plan”) was adopted in May 1998
in connection with the purchase of a controlling interest in the Company from
its original founders by Richard Siskind and his grant to the founders of
options to reacquire from him up to 1.5 million shares of Common Stock at
exercise prices ranging from $.50 to $1.50 per share (the “Founders Options”). 
As part of the transaction, the Company issued to Mr. Siskind options to
purchase up to 1.5 million newly issued shares of Common Stock on the same terms
as the Founders Options, exercisable only to the extent the Founders Options are
exercised (the “Mirror Options”).

 

(c)     The SPA provides for each employee of the Company to enter into a
termination agreement with the Company upon the closing of the SPA (the
“Closing”) to provide for employee’s termination of employment and for severance
obligations comprised primarily of new stock options (“Replacement Options”) in
exchange for each option outstanding under the Old Plans (“Old Options”),
exercisable for three years after the Closing (the “Exercise Period”) for the
same number of shares covered by the exchanged Old Option at an exercise price
of $.50 per share or the exercise of the exchanged Old Option, if less than $.50
per share (the “Exercise Price”).  Because the issuance of the Control Shares
will constitute a change of control triggering the immediate vesting of any
unvested Old Options under the terms of the Old Plans, all of the Replacement
Options will vest immediately upon issuance.

 

2.       The Plan.  The Company’s board of directors (the “Board”) has adopted
this 2001 Replacement Option Plan (the “Plan”) in accordance with the
requirements of the SPA to provide for the issuance to the holder of each Old
Option outstanding at the Closing (each, a “Holder”) of a Replacement Option in
exchange therefor.  Replacement Options granted under the Plan are intended to
be treated as nonqualified stock options within the meaning of section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”).

 

3.       Administration.   The Plan shall be administered by the Compensation
Committee of the Board (the “Committee”), which shall have plenary authority in
its discretion, subject only to the express provisions of the Plan, to adopt,
amend and rescind rules and regulations for the administration of the Plan and
for its own acts and proceedings and decide all questions and settle all
controversies and disputes of general applicability that may arise in connection
with the Plan.


 

4.       Effectiveness and Termination of Plan.  The Plan shall become effective
as of the date of the Closing, provided it is approved by the shareholders of
the Company prior thereto.  The Plan and all outstanding Replacement Options
shall terminate on the earliest of (a) the end of the Exercise Period on the
third anniversary of the Closing or (b) the date when all shares of Common Stock
reserved for issuance under the Plan shall have been acquired through exercise
of Replacement Options granted under the Plan.

 

5.       The Stock.  The aggregate number of shares of Common Stock issuable
under the Plan shall be (a) 3,482,000 shares or (b) the number and kinds of
shares of capital stock or other securities substituted therefor as provided in
Section 8 (collectively, “Stock”).  The Stock may be set aside out of the
authorized but unissued shares of Common Stock not reserved for any other
purpose or out of shares of Common Stock held in or acquired for the treasury of
the Company.  Shares of Stock subject to a Replacement Option that terminates
unexercised for any reason may not thereafter be subjected to a new Replacement
Option.

 

6.       Replacement Option Agreement.  Each Holder shall enter into a written
agreement with the Company setting forth the terms and conditions of the
Replacement Option issued to the Holder, consistent with the Plan.  The form of
agreement to evidence Replacement Options is annexed hereto as Annex A.

 

7.       Issuance and Terms of Replacement Options.  (a)  Issuance at Closing. 
Replacement Options shall be issued at the Closing to the Holders in the amounts
set forth below, exercisable throughout the Exercise Period at the Exercise
Prices indicated below.

 

Issuance of Replacement Options

 

 

 

Old Options

 

Replacement Options

 

 

 

Number

 

 

 

Number

 

 

 


NAME OF

 

of Shares

 

Exercise

 

of Shares

 

Exercise

 

Holder

 

Covered

 

Price

 

Covered

 

Price

 

 

 

 

 

 

 

 

 

 

 

Richard Siskind

 

900,000

 

$

.7500

 

900,000

 

$

.5000

 

 

 

400,000

 

.8125

 

400,000

 

.5000

 

 

 

500,000

(1)

1.5000

 

500,000

 

.5000

 

 

 

500,000

(1)

1.0000

 

500,000

 

.5000

 

 

 

476,000

(1)

.5000

 

476,000

 

.5000

 

Beverly Roseman

 

75,000

 

.8125

 

75,000

 

.5000

 

 

 

150,000

 

.6250

 

150,000

 

.5000

 

Jon Siskind

 

75,000

 

.8125

 

75,000

 

.5000

 

 

 

150,000

 

.6250

 

150,000

 

.5000

 

Neil Siskind

 

15,000

 

.4376

 

15,000

 

.4375

 

 

 

100,000

 

.3000

 

100,000

 

.3000

 

Alan Kanis

 

15,000

 

.4375

 

15,000

 

.4375

 

 

 

15,000

 

.3000

 

15,000

 

.3000

 

Ivan Burg

 

4,000

 

.8125

 

4,000

 

.5000

 

Jeffrey Greenblatt

 

4,000

 

.8125

 

4,000

 

.5000

 

Stacey Kasin

 

4,000

 

.8125

 

4,000

 

.5000

 

--------------------------------------------------------------------------------

(1)   Represents Mirror Options, which are exercisable only to the extent of any
exercise of the corresponding Founders Options.


 

(b)   Payment for Stock.  The Exercise Price of an Replacement Option shall be
paid in full at the time of exercise (i) in cash by check, (ii) with securities
of the Company already owned by, and in the possession of, the Holder or (iii)
any combination of cash and securities of the Company.  Securities of the
Company used to satisfy the exercise price of an Replacement Option shall be
valued at their fair market value determined in accordance with the rules set
forth in Section 7(b).  The Exercise Price shall not be subject to adjustment,
except as provided in Section 8.

 

(c)   Transferability of Replacement Option.  No Replacement Option shall be
transferable except by will or the laws of descent and distribution.  A
Replacement Option shall be exercisable during the Holder’s lifetime only by the
Holder.

 

(d)   Modification of Replacement Options.  Subject to the terms and conditions
and within the limitations of the Plan, the Committee may modify, extend or
renew outstanding Replacement Options granted under the Plan, or accept the
surrender of outstanding Replacement Options (to the extent not theretofore
exercised) and authorize the granting of new Replacement Options in substitution
therefor.  Notwithstanding the foregoing, however, no modification of an
Replacement Option shall, without the consent of the Holder, alter or impair any
rights or obligations under any Replacement Option theretofore granted under the
Plan.

 

8.     Adjustment for Changes in the Stock.  In the event the shares of Stock,
as presently constituted, shall be changed into or exchanged for a different
number or kind of shares of capital stock or other securities of the Company or
of another Company (whether by reason of merger, consolidation,
recapitalization, reclassification, split, reverse split, combination of shares
or otherwise), then there shall be substituted for or added to each share of
Stock theretofore or thereafter subject to an Replacement Option the number and
kind of shares of capital stock or other securities into which each outstanding
share of Stock shall be so changed, or for which each such share shall be
exchanged, or to which each such share shall be entitled, as the case may be. 
The price and other terms of outstanding Replacement Options shall also be
appropriately amended to reflect the foregoing events.  In the event there shall
be any other change in the number or kind of outstanding shares of the Stock, or
of any capital stock or other securities into which the Stock shall have been
changed or for which it shall have been exchanged, if the Committee shall, in
its sole discretion, determine that the change equitably requires an adjustment
in any Replacement Option theretofore granted or which may be granted under the
Plan, then adjustments shall be made in accordance with its determination.  In
addition, the Committee shall have the power, in the event of the disposition of
all or substantially all of the assets of the Company, or the dissolution of the
Company, or the merger or consolidation of the Company with or into any other
Company, or the merger or consolidation of any other Company into the Company,
or the making of a tender offer to purchase all or a substantial portion of
outstanding Stock of the Company, to amend all outstanding Replacement Options
(upon such conditions as it shall deem appropriate) to (a) permit the exercise
of Replacement Options prior to the effective date of the transaction and to
terminate all unexercised Replacement Options as of that date or (b) require the
forfeiture of all Replacement Options, provided the Company pays to each Holder
the excess of the fair market value of the Stock subject to the Replacement
Option over its Exercise Price.

 

9.     Amendment of the Plan.  The Committee may not amend the Plan in any way
that could impair the rights of any Hold under an outstanding Replacement
Option.

 

10.   Application of Funds.  The proceeds received by the Company from the sale
of Stock pursuant to this Plan shall be used for general corporate purposes.


 

11.   No Obligation to Exercise Replacement Option.  The granting of a
Replacement Option shall impose no obligation upon the Holder to exercise the
Replacement Option.

 

12.   Expenses of the Plan.  All of the expenses of administering the Plan shall
be paid by the Company.

 

13.   Governing Law.  Except to the extent preempted by federal law, this Plan
shall be construed and enforced in accordance with, and governed by, the laws of
the State of New York.

 

Adopted as of August 23, 2001


 

ANNEX A

 

STAGE II APPAREL CORP.

 

Form of Replacement Option Agreement

 

 

 

This Option Agreement is entered into as of _____________ 2001 between Stage II
Apparel Corp., a New York corporation (the “Company”), and _______________ (the
“Holder”).

 

In exchange for an outstanding stock option issued by the Company to the Holder
for the purchase of certain shares of common stock, $.01 par value, of the
Company (the “Common Stock”), the Company has issued the Holder a new option
under its 2001 Replacement Option Plan (the “Plan”) on the following terms and
conditions.

 

1.     Grant of Option.  By Company hereby grants to the Holder the right and
option (the “Option”) to purchase the aggregate number of shares of Common Stock
listed on the signature page hereto (the “Shares”) at an exercise price of $.50
per share (the “Exercise Price”).

 

2.     Exercise Period.  The Option shall expire on the third anniversary of the
date hereof (the “Exercise  Period”).

 

3.     Exercise of Option.  During the Exercise Period, the Holder may exercise
the Option to purchase all or any portion of the Shares by delivering to the
Company’s offices a written notice (an “Exercise Notice”) signed by the Holder
stating the number of Shares that the Holder has elected to purchase and
accompanied by payment (in the form prescribed by Section 4 hereof) of an amount
equal to the full Exercise Price for the Shares to be purchased.  The Exercise
Notice must also contain a statement (in a form acceptable to the Company) that
the Holder is acquiring the Shares for investment.  Following receipt of the
foregoing by the Company, it shall instruct its stock transfer agent to issue,
as soon as practicable, a certificate representing the Shares so purchased in
the name of the Holder and to deliver the certificate to the Holder, free of any
restrictive legend.

 

4.     Payment Upon Exercise.  The Exercise Price for Shares purchased under the
Option shall be payable either (a) by personal check or official bank check, (b)
with shares of Common Stock already owned by, and in the possession of, the
Holder or (c) any combination of the forms of payment referred to in clauses (a)
and (b) above.  Any shares of Common Stock used to satisfy the Exercise Price of
Shares purchased under the Option shall be valued at their fair market value on
the date of the Exercise Notice. If the Holder elects to pay any portion of the
Exercise Price for Shares in accordance with clause (b) above, the Exercise
Notice shall state the number of shares of Common Stock to be applied toward the
Exercise Price and shall be accompanied by the certificate(s) representing those
shares of the Common Stock, together with stock powers therefor duly executed by
the Holder.

 

5.     Non-Transferability of Option.  The Option shall not be transferable
other than by will or by the laws of descent and distribution and may be
exercised only by the Holder.

 

6.     Incorporation of Plan.  The Option is subject to, and governed by, the
terms and conditions of the Plan, which are hereby incorporated by reference. 
This Option Agreement, including the Plan incorporated by reference herein, is
the entire agreement among the parties hereto with respect to the subject matter
and supersedes all prior agreements and understandings.


 

7.     Adjustments Upon Changes in Common Stock.  The number of Shares covered
by the Option and the exercise price of each Share shall be adjusted as provided
in the Plan if the shares of Common Stock, as presently constituted, are changed
into or exchanged for a different number or kind of shares of stock or other
securities of the Company or of another corporation.

 

8.     Notices.  Any notice to be given by the Holder hereunder shall be sent to
the Company at its principal offices, and any notice from the Company to the
Holder shall be sent to the Holder at the address provided to the Company.  All
notices shall be in writing and shall be delivered in person or by registered or
certified mail.  Either party may change the address to which notices are to be
sent by notice in writing given to the other in accordance with the terms
hereof.

 

9.     Governing Law.  This Agreement, as well as the grant of the Option and
issuance of the Shares, shall be governed by and construed in accordance with
the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

 

Stage II Apparel Corp.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Employee:

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

Number of Shares:

 

 

 

 

 

Exercise Price (if lower than $.50):

 

 

 